UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 1 , 2011 Commission File Number: 00049806 First PacTrust Bancorp, Inc. (Exact name of small business issuer as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 610 Bay Boulevard, Chula Vista, California 91910 (Address of principal executive offices) 619-691-1519 (Registrant's Telephone number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. Investor presentation material of First PacTrust Bancorp, Inc. is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits  The following exhibit is being furnished herewith: Exhibit 99.1. - Investor presentation material SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 1, 2011 First PacTrust Bancorp, Inc. By: /s/ James P. Sheehy Name: James P. Sheehy Title: Executive Vice President - Secretary
